Citation Nr: 0711434	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-25 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for anxiety disorder, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1939 until 
September 1945 and from March 1946 until July 1946.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated May 2003 from the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was transferred to the 
Montgomery, Alabama RO.


FINDING OF FACT

The veteran's service connected anxiety disorder is 
characterized by moderate occupational and social impairment 
with nightmares, loss of sleep, and anxiety but without 
reduced reliability and productivity and without symptoms 
such as flattened affect, impairment of short and long-term 
memory, impaired judgment, and impaired abstract thinking.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent for the veteran's service connected anxiety disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 
9400 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

The veteran's service connected anxiety disorder has been 
rated by the RO under the provisions of Diagnostic Code 9400.  
Under that criteria, as set forth at 38 C.F.R. § 4.130, a 30 
percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events). 

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name. 

The Board notes that the Global Assessment of Functioning 
(GAF) scale is a scale from 0 to 100, reflecting the 
"psychiatric, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (DSM-IV) (100 representing superior functioning in 
a wide range of activities and no psychiatric symptoms).  See 
also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF score of 31-40 
indicates some impairment in reality testing or 
communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  A GAF of 41-50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning.  A GAF of 51-60 denotes 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  A GAF of 61-70 denotes 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy or theft within the 
household), but generally functioning pretty well, having 
some meaningful interpersonal relationships.

During the April 2007 hearing, the veteran testified that he 
has difficulty sleeping, averaging one to two hours at a 
time.  He also stated that he suffers from nightmares and 
memory loss.  Although the veteran noted that he had a 
housekeeper who goes grocery shopping for him, he stated that 
he himself goes out to eat, socializes with friends and 
family, and travels to Wal-Mart about twice a month.

The veteran submitted a statement and records from Dr. 
Beauchamp, his private physician/internist, which noted that 
the veteran's wife had died in 2002 and that he suffered from 
"almost" weekly panic attacks, impaired sleeping, and 
flashbacks.  The physician noted that the veteran "blew up" 
in his office and that he had to quit his part-time job 
because of functional capabilities.

During the April 2003 VA examination, the veteran stated that 
he could not get over his wife's death and that his family 
had also suffered several other deaths in the past year.  He 
noted that his wife was a clinical psychologist and that she 
helped him deal with his anxiety and depression.  The 
examiner noted that over the years the veteran had been 
placed in psychiatric hospitals for in-patient treatment, 
from the 1960's through the 1980's.  On examination, he was 
oriented times 4 and had a clear speech and thought process.  
His mood was subdued, and his speech reflected depression.  
The veteran denied homicidal or suicidal thoughts, feelings, 
or plans.  Memory for recent and remote events was intact, 
and he had good attention and concentration abilities.  

The examiner noted that the veteran lives alone with help 
from his daughter and a housekeeper.  The examiner concluded 
that the veteran had a history of major depressive disorder, 
recurrent over his lifetime, and that he was currently 
experiencing bereavement.  The examiner assigned a GAF of 50.

In November 2005, the veteran underwent a second VA 
examination.  He noted that he lacks motivation and has lost 
interest in his hobbies.  The veteran stated that he has 
about eight to ten close friends but has lost a couple of 
friends due to his depression.  He also stated that he used 
to get mad and flare up at his friends, but he does not do 
that anymore.  He admitted to a history of fistfights.  The 
examiner noted that the veteran was retired from the fire 
department due to a back injury, but the veteran also worked 
as a courier until 2002.  The veteran did note that he missed 
work "a little bit" because of his symptoms, about one day 
per month.  He noted that he is currently unable to work and 
has to hire someone to perform chores around the house such 
as housekeeping, plumbing, and mowing the lawn.  During the 
exam, the veteran noted that he does not see a psychiatrist.  
He is currently taking Lexapro and Clonidine for his mental 
health.  He also noted that he experiences episodes of 
depression about every week or so.

His speech was within normal limits.  He had moderate eye 
contact.  His thought process was noted as alert, lucid, and 
generally relevant to the topics discussed.  He had a 
generally solemn affect with a few appropriate smiles noted.  
The veteran noted that he has difficulty sleeping and that he 
experiences nightmares about twice a month and flashbacks 
about once a month.  He noted that he has difficulty with 
impulse control and that he is short tempered.  The examiner 
noted that the veteran was in contact with reality and was 
oriented to person, place, date, and day of the week.  His 
immediate, recent, and remote memory skills were intact.  He 
displayed moderate concentration skills and no gross 
impairment in his cognitive functioning or communication 
skills.  The veteran noted that he experiences paranoid 
thoughts, such as people talking about him and someone 
breaking into his house.  He experiences no visual 
hallucinations but did note that he experiences some auditory 
hallucinations about once a month.  No homicidal or suicidal 
ideations were noted.  On a depression and anxiety screening, 
the veteran was noted as a six or seven out of ten, with ten 
being the worst.  The veteran noted that he experienced panic 
attacks about twice a week.       

The diagnosis was chronic and moderate post-traumatic stress 
disorder, formerly diagnosed as anxiety neurosis, and 
assigned a GAF of 55.  The examiner noted that since the last 
exam, the frequency of nightmares and flashbacks have 
increased; avoidance of people and places have worsened; 
interests and activities have decreased; concentration 
problems have increased; and startled response has worsened.  
The examiner stated that the disability has had a mild to 
moderate impact on his occupational functioning and a 
moderate negative impact on his social relationships.             
 
The record simply does not offer sufficient evidence in 
support of the veteran's claim that he meets the criteria for 
a disability rating in excess of 30 percent for his service 
connected anxiety disorder.  A 30 percent disability rating 
contemplates some occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks while 
generally performing satisfactorily.  The preponderance of 
the evidence is against a finding that the disability picture 
more closely resembles the criteria for a 50 percent 
disability rating; the evidence does not show the requisite 
level of functional impairment with reduced reliability and 
productivity due to the symptoms of his anxiety disorder.  
The veteran has described experiencing nightmares, anxiety, 
memory loss, and loss of sleep; however, at the April 2007 
hearing, the veteran stated that he does socialize with 
family and friends.  The November 2005 examination report 
showed that the veteran had normal speech, intact memory, 
moderate concentration skills, and unimpaired communication 
skills.  Additionally, the veteran's current GAF score was 
noted as 55 which indicates moderate symptoms, or moderate 
difficulties in occupational or social functioning. 

The Board has carefully reviewed and considered the veteran's 
statements.  However, the Board must note that while 
layperson statements are competent to provide evidence 
regarding symptomatology, they are not competent to provide 
evidence regarding the clinical severity of a psychiatric 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The preponderance of the evidence is against a rating in 
excess of 30 percent for the veteran's anxiety disorder.  
Consequently, the Board finds that the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001). 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Jan. 2003, Jan. 2004).  As such, VA fulfilled 
its notification duties.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the appealed May 2003 rating decision clearly indicates 
that the veteran had been assigned a specific disability 
evaluation for his service connected disorder and prior 
rating decisions indicate that effective dates for the 
evaluation had also been established.  Therefore, the Board 
finds no lapse in compliance with Dingess/Hartman.   

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this 
decision. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  
Additionally, the veteran was afforded multiple VA 
examinations.  Hence, VA has fulfilled its duty to assist the 
appellant in the development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to an increased rating for anxiety disorder, 
currently evaluated as 30 percent disabling, is denied.




____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


